Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and an amendment to the claims filed on 06/23/2022 is acknowledged.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 06/23/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Maintained rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 remains rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 reciting relative term “higher water solubility in the adjusted pH” which makes the feature unclear. What factors should be considered "higher" varies widely in the art depending on the individual situation as well as the person making the determination of factors which may mainly depend on various ingredients, their amounts in the composition, and/or specific pH condition. Thus, the metes and bounds thereof cannot be determined. Appropriate correction is requested.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that the term “higher” is not indefinite because under the circumstances of the claim, the solubility increase and thus not clear. 
The Examiner responds that the specification does not define the term, how much degree is considered “higher” when pH is adjusted. If once the pH is adjusted, the solubility of the active ingredient can increase, decrease or remain the same. It is not clear how under the claimed adjusted pH, the water solubility of the active ingredient goes higher and thus applicant’s arguments are not persuasive. 
The Examiner would like to suggest either “a water solubility of the active ingredient increases in the adjusted pH” or “a water solubility of the active ingredient in the adjusted pH compared to in a neutral pH.  

New Grounds of Rejection --- as necessitated by amendment
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are rejected under 35 USC 103 as being obvious over Figueiredo et al. (US2014/0249158A1) in view of Sareen et al., “Improvement in solubility of poor water-soluble drugs by solid dispersion”, Int J Pharm Investig. 2012 Jan-Mar; 2(1): 12–17; Berg et al., Biochemistry, 5th edition, New York, W H Freeman 2002; and Shailubhai (US2018/0092857A1).
All of the applied NPL references are found in a parent application no. 16/608034 and not here attached. 

Applicant claims including the below claim 1 filed on 06/23/2022:

    PNG
    media_image1.png
    390
    763
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding instant claims instant claim 1, 4-15, 17 and 19, they are rejected by Figueiredo.
Figueiredo teaches therapeutic nanoparticles comprising a therapeutic agent and methods of making and using the same (title); the nanoparticles are prepared by mixing an organic phase with an aqueous phase at about 1:5 ([0150] and [0161]) wherein the organic phase is composed of an organic solution, a mixture of a protonatable nitrogen-containing therapeutic agent, and polymer (homopolymer, co-polymer, and co-polymer with ligand) such as a diblock poly(lactic) acid-poly(ethylene)glycol copolymer or a diblock poly(lactic acid-co-glycolic acid)-poly(ethylene)glycol copolymer having Mw of about 15,000 to about 20,000 Da which reads on the instant amphiphilic polymer and its Mw overlaps the instant range of 2,000-60,000Da, the polymer or copolymer can be amphiphilic and the organic solution for the organic phase includes such as toluene, acetonitrile, ethyl acetate, Tween, acetone, dichloromethane, tetrahydrofuran, isopropyl alcohol, dimethylformamide, dimethyl sulfoxide (DMSO), etc., which reads on the instant organic solvent in organic phase, and the organic solvent by evaporation may be necessary to complete the extraction of the solvent and solidify the particles; and the aqueous phase comprises a surfactant consisting of sodium cholate, ethyl acetate, benzyl alcohol and dissolved solvent which reads on the instant surfactant and the aqueous phase may have a pH equal to a pKa and the pH is between about 1-3, about 2-4, about 3-5, about 4-6, about 5-7, about 6-8, about 7-9, or about 8-10 which overlaps the pH ranges of instant claims 4 & 5; the therapeutic agent includes anti-cancer agents such as sunitinib, imatinib, dasatinib which are weak base and water-insoluble biologically active ingredient, and the therapeutic nanoparticle comprises a hydrophobic ion-pair comprising a hydrophobic acid and the therapeutic agent having at least one ionizable amine moiety which reads on the instant ionizable amino group; and e.g., sunitinib is used in an amount of 35% (Table 1) which overlaps the instant range of at least 4% or at least 6% or at least 9%; and the nanoparticle size ranges about 111 to about 136 nm (Table 1) which overlaps the instant range of between 20-300nm (see e.g., [0008],[0012], [0023], [0106], [0142], [0149], [0150], [0154], [0156], [0161], [0171], and the Examples) (instant claim 1 (in part), claims 4, 5, 7-11, 13-15 and 17); wherein difference between the pKa of the basic therapeutic agent and the hydrophobic acid such as fatty acid or bile acid is at least about 1.0 pKa units or about 2.0 pKa units ([0012]-[0014]); the therapeutic nanoparticle is prepared by further emulsification comprising combining a first organic phase with a first aqueous solution to form a second phase, emulsifying the second phase to form an emulsion phase, wherein the emulsion phase comprises a first polymer, a basic therapeutic agent having a protonatable nitrogen, and a substantially hydrophobic acid, quenching of the emulsion phase thereby forming a quenched phase, and filtering the quenched phase to recover the therapeutic nanoparticles ([0039]) (instant claim 12); and the nanoparticles comprises at least one, e.g., two or three protonatable nitrogen-containing functional groups ([0069]). 
Although Figueiredo does not expressly teach weak acid active agent of instant claim 4, it would be obvious from the standpoint of the ordinary artisan because there are many weak acid active agent in the relevant field, most of anticancer agents are either weak base or weak acids, and accordingly, selection of weak acid anticancer agent would be a matter of choice or design, devoid of evidence to the contrary.  
Figueiredo does not expressly teach exact orders of instant preparation steps a-f. In particular, Figueiredo teaches the organic phase comprising the water insoluble active agent, the organic polymer, and the amphiphilic polymer and thus fails to add the active agent after mixing the organic phase with the aqueous phase and partially removing the organic solvent, and also fails to adjust the pH of the aqueous phase before mixing with the organic phase.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation steps of the therapeutic nanoparticle of Figueiredo and produce the claimed invention. 
One of ordinary skill in the art would have been motivated to do this because the claimed ingredients must be mixed to produce the final therapeutic nanoparticle. The order to perform the instant steps a-e is irrelevant or insignificant absent unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).” 
Further, the prior art discloses either solvent evaporation or dilution may be necessary to complete the extraction of the solvent and solidify the particles ([0154]). The examiner would interpret "solvent evaporation" as needed to complete the extraction of the solvent and solidify the particles by the ordinary artisan to mean one would evaporate off enough solvent to get the particles to solidify and therefore it reads on "partial removing of the organic solvent" as instantly claimed. Further it would be obvious to remove the remaining organic solvents to avoid undesired reaction to occur. 
Further, Figueiredo does not expressly teach the active ingredient comprising an ionizable group with a partition coefficient of logP>0 of instant claim 6 and at least 30% partial loading of active ingredient on polymeric nanoparticle having a surface of instant claim 19.  However, the properties of these claims would be implicit because the prior art teaches the similar method and the same active ingredients and ionizable group. Thus, devoid of evidence to the contrary, the properties of active ingredients would be implicit. 
In light of the foregoing, claims 1, 4-15, 17 and 19 are obvious over Figueiredo. 

Regarding instant claim 2, it is rejected by Figueiredo in view of Sareen. 
Figueiredo does not expressly teach higher water solubility of the active agent at adjusted pH of instant claim 2. The deficiency is cured by Sareen. 
Sareen teaches that poor water-soluble drug may potentially dissolve in water by applying a pH change, and to access the solubility of this approach, the buffer capacity and tolerability of the selected pH are important to consider. Solubilized excipients that increase environmental pH within the dosage form to a range higher than pKa of weakly acidic drugs increase the solubility of that drug, and those excipients that act as alkalizing agents may increase the solubility of weakly basic drugs. That is, pH of aqueous solution can be raised to the basic range by using of alkalizing agent which leads to enhance water solubility of weekly basic drugs (instant claim 2).  
It would have been prima facie obvious to modify the teachings of Figueiredo with changing pH of the aqueous solution, as taught by Sareen. 
One of the ordinary artisan would have been motivated to do so because as taught by Sareen, changing pH of the aqueous solution would enhance water solubility of poor water-soluble drug in the aqueous solution.
In light of the foregoing, instant claim 2 is obvious over Figueiredo in view of Sareen. 

Regarding instant claim 3, it is rejected by Figueiredo in view of Berg. 
Figueiredo teaches the active agent has ionizable amino group as noted above. 
However, Figueiredo does not expressly teach the active ingredient is at least 70% ionized in the aqueous phase and the active ingredient and the nanoparticle electrostatically interact of instant claim 3. The deficiency is cured by Berg. 
Berg teaches amino ionization in the aqueous phase and in acid solution (e.g., pH 1) where the amino group is protonated (-NH3+) and the carboxyl group is not dissociated (-COOH). As the pH is raised, the carboxylic acid is the first group to give up a proton, inasmuch as its pKa is near 2 (see Figure 3.5 section). 
Thus, when pH is between pKa+2 and raised pH, e.g., pH 14 as taught by Berg, the active agent having ionizable amino group would have about 99% ionized in the aqueous phase, as supported by instant publication at [0123], and thus, it would be implicit to electrostatically react nanoparticle with the active agent due to pH change (instant claim 3). 
It would have been prima facie obvious to further define ionization of the active agent of Figueiredo with the teachings of Berg and such definition would have yielded no more than the predictable result, in the absence of evidence to the contrary. 
In light of the foregoing, instant claim 3 is obvious over Figueiredo in view of Berg.   

Regarding instant claims 16, 18 and 20, they are rejected by Figueiredo and further in view of Shilubhai. 
Shilubhai teaches compositions comprising dactinomycin and additional active agents, formulated for delivery by nanoparticle, and methods for treating a myelodysplastic syndrome (MDS) or cancer, for example, NPM1-mutated acute myeloid leukemia (AML), by administration of the compositions of the disclosure (abstract); the nanoparticle is prepared by mixing organic phase containing dactinomycin, polymer in organic solvent with a water phase containing PVA to form a nanoparticle emulsion ([0074]-[0076]); the composition comprising active ingredient encapsulated in nanoparticles comprising PLA-mPEG, wherein the nanoparticles have an average size of about 100nm to about 200nm ([0006] and [0023]) which overlaps the instant range of between 20-300nm; the composition comprises the additional active agents such as sunitinib and dasatinib ([0310]), imatinib ([0087]), vorinostat, romidepsin, chidamide, panobinostat, belinostat, valproic derivatives, e.g., Mg valproate, mocetinostat, abexinostat, entinostat, SB939, resminostat, givinostat, quisinostat ([0390]); and the composition has zeta potential of -11.90±2.18, -23.63±0.49 which overlaps the instant range between -35 and +10mV (instant claims 16, 18 and 20). 
It would have been prima facie obvious to replace the active agents of sunitinib, dasatniib, imatinib of Figueiredo with various drugs including quisnostat as the anti-cancer agents, depending on the intended purpose, type of tumor/cancer to be treated, other anti-cancer agent, etc. Such replacement would have had no more than predictable results, anti-cancer effects, in the absence of evidence to the contrary. 
Further, all of the applied references do not expressly teach the exact ranges of instantly claimed, and but as noted above, the ranges of the applied art, Mw, diameter, amount of active agent overlap the instant ranges. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further, the applied references teach species of solvent, surfactant or stabilizer, organic solvent, ionizable group, active ingredients, zeta potential as noted above, and species of instant claims 7-11, 13, 14 and 16, other than those of the applied references would be an obvious variation, devoid of evidence to the contrary. 
 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that instant claims require in order the organic solvent is partially removed, the biologically active ingredient is added, and then the remaining organic solvent is removed and in contrast to the instantly claimed methods, Figueiredo combines the organic and aqueous phase to form an emulsion, quenches the emulsion, and uses filtration to recover the therapeutic nanoparticles and in Figueiredo the therapeutic agent is added to organic phase and removes the therapeutic nanoparticles in a different manner (filtration versus evaporation). 
The Examiner responds that f) step of instant claim 1 recites “removing the remaining organic solvent via evaporation”, while not requiring “removing the remaining organic solvent via evaporation to obtain the therapeutic nanoparticle”. [0154] of Figueiredo states that either solvent evaporation or dilution may be needed to complete the extraction of the solvent and solidify the particles. Indeed, according to applicant’s own disclosure, the instant therapeutic nanoparticles is obtained by additionally filtering after removing the organic solvents (see e.g., [0115] of instant publication).  And it appears that the claimed mixing order is not significant unless there is evidence to the contrary. This is because the claimed ingredients must be mixed to produce the final therapeutic nanoparticle. The order to perform the instant steps a-e is irrelevant or insignificant absent unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).” Thus, unless applicant shows that the claimed order is significant which leads to the unexpected results, the claimed step is obvious from the teachings of Figueiredo. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 7-18 and 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of patent no. 10952967B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require similar steps (a)-(e) and same pH, active ingredient, surfactant, organic solvent, water-miscible solvent, additional emulsification steps, nanoparticle diameter and zeta potential, load rate. The difference between them is that the instant invention further requires step (f) while patent ‘967 does not. However, removing the remaining organic solvent would be non-inventive because undesired reaction to occur should be avoided from the standpoint of ordinary artisan, devoid of evidence to the contrary.  
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.
Response to Arguments
For the reasons set forth above, this double patenting rejection has maintained as Applicants have deferred to rebut the rejection under Rejection, Obviousness Type Double Patenting.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613